GRIMM, Judge,
concurring in part and dissenting in part.
I concur in the result reached by the majority opinion. I respectfully dissent, however, to the extent the opinion appears to adopt and arguably applies a “concurrent sentence doctrine.”
As the majority opinion states, application of the doctrine “permits an appellate court to decline to review a claim of error in a multi-count conviction providing a ruling in defendant’s favor as to a challenged count would not reduce the penalty imposed because of the concurrent sentences on the remaining counts.” State v. Spicuzza, 806 S.W.2d 719, 721 (Mo.App.E.D.1991) (emphasis added).
The cases from jurisdictions which have adopted the doctrine do not provide “any satisfactory explanation for the concurrent sentence doctrine.” Benton v. Maryland, 395 U.S. 784, 789, 89 S.Ct. 2056, 2060, 23 *723L.Ed.2d 707, 713 (1969). The “doctrine is only a rule of judicial convenience” for reasons of judicial economy. U.S. v. De-Bright, 730 F.2d 1255, 1258 (9th Cir.1984).
This doctrine is contrary to Missouri law. “Every person who has been found guilty of a crime is entitled to appeal and have all contentions of error which are properly preserved for appellate review to be considered and ruled.” State v. Jones, 365 S.W.2d 508, 513 (Mo.1963).
Further, the penalty is not what is appealed, or what we are to review. Rather, it is the adverse judgment and sentence. Rules 30.01(a) and 30.06(b) and (d); § 547.070, RSMo 1986. Utilization of the doctrine impinges on a defendant’s statutory right of appeal.
Criminal judgments and sentences involve more than just the penalty imposed. In declining to invoke the doctrine, our supreme court noted there are adverse collateral legal consequences of a conviction, including the “use of all prior felony convictions for the purpose of enhancing sentence under habitual criminal statutes and for the purpose of impeaching his character if put in issue in a future trial.” State v. Morgan, 592 S.W.2d 796, 804 (Mo. banc 1980).
The number, and type of prior convictions, for the enhancement of sentences in Missouri has changed substantially in recent years. Before The Criminal Code became effective January 1, 1979, punishment for second and subsequent offenses was governed by § 556.280, RSMo 1969. Such an offender, whether with one or fifteen prior felony convictions, lost only the right to have the jury assess and declare the punishment. In other words, the trial judge determined and assessed punishment. Punishment could not be enhanced because the same range of punishment was applicable, regardless of the number of pri- or convictions.
With the adoption of The Criminal Code, this changed. Two new types of offenders were established, persistent and dangerous. To be a “persistent offender,” a defendant must have two prior felony convictions. To be a “dangerous offender,” a defendant must have a prior conviction of a class A or B felony or of a dangerous felony, plus the defendant must face sentencing for a felony during which he murdered or endangered or threatened the life of another, or attempted or threatened to inflict serious physical injury. § 558.016, RSMo 1978. If defendant is found to be either a persistent or dangerous offender, the court, rather than the jury, assesses punishment, and the permissible maximum terms of imprisonment are increased.
In 1980, the effect of a prior conviction for rape or sodomy, or attempted rape or sodomy, was changed. Section 558.018, RSMo 1986 provides for a minimum thirty year sentence when a defendant has a previous conviction of one of those offenses, and is convicted of a similar offense.
Then, in 1986, § 558.019, RSMo 1986 was adopted, creating a new category of prior, persistent, and “class X” offenders. Under this statute, three prior felonies places a defendant in a “class X” category, requiring a defendant to serve a minimum of eighty percent of the sentence received.
These changes, all of which have occurred in the last fifteen years, show the collateral effect of felony * convictions changes from time to time. As a practical matter, it is impossible to foretell future adverse collateral legal consequences for a defendant. Consequently, the risk of our lack of omniscience falls on a defendant who will, without present or future review, suffer from the mistake. DeBright, 730 F.2d at 1258.
Nor can it be said that no other penalty attaches to a defendant by virtue of having multiple, concurrent sentences. The number of convictions might have a detrimental impact on a defendant’s parole opportunity.
Defendant is entitled to have all of his contentions of error which are properly preserved “considered and ruled.” Jones, *724365 S.W.2d at 513. The concurrent sentence doctrine should not be adopted or applied.

 The General Assembly has recently established a "persistent misdemeanor offender." Section 558.016.5, RSMo Cum Supp 1990.